James Halter                                     Hearing Date: July 30, 2020 at 10:00 a.m.
RASCO KLOCK PEREZ & NIETO, LLC
555 Fifth Avenue, 17th Floor
New York, New York 10017
Tel: (646) 970-4770
Fax: (305) 718-0639
Attorneys for former Liddle & Robinson clients
Thomas Devane, Craig Franklin, Charles Lawrence,
Dexsi Rotger, and Renata Santos,

James Halter
LAW OFFICE OF JAMES HALTER, P.C.
450 Lexington Avenue, #101
New York, New York 10163-0101
Tel: (646) 329-2739
Attorneys for former Liddle & Robinson client Melissa Parvis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                              Chapter 11

    LIDDLE & ROBINSON, L.L.P.,                          Case No. 19-12346 (SHL)
                                                        (Jointly Administered with
                            Debtor.                     Case No. 19-10747)


       OBJECTION TO TRUSTEE’S MOTION FOR AN ORDER APPROVING AND
     AUTHORIZING PROCEDURES FOR DISPOSITION OF CERTAIN CLIENT FILES
                              (DKT. NO. 306)

             We represent six former clients of Liddle & Robinson in separate, on-going litigations

(Thomas Devane, Craig Franklin, Charles Lawrence, Melissa Parvis,1 Dexsi Rotger, and Renata

Santos, collectively, the “Former Clients.”).2 The on-going litigations of the Former Clients are

not related to each other. The Former Clients object and seek clarification of the Trustee’s proposed

procedures for so-called “disposition” of client files.



1
  The undersigned represents Melissa Parvis through the Law Office of James Halter, P.C., not
through Rasco Klock Perez & Nieto, LLC.
2
    The undersigned is also personally a creditor of the estate.


                                                    1
       Due to their respective ongoing litigations, the Former Clients are likely to request their

files from Liddle & Robinson. Thus, the Former Clients request that the Court implement

procedures for them to obtain those files. However, the procedures proposed by the Trustee are

vague and insufficient for that purpose.

       At the outset, the Trustee’s motion is based on a faulty premise. Unequivocally, the files at

issue are the property of the clients, not the law firm. See, e.g., Sage Realty Corp. v. Proskauer

Rose Goetz & Mendelsohn L.L.P., 91 N.Y.2d 30, 36 (1997) (“when the attorney's file is sought in

connection with a pending matter, courts also have refused to recognize a property right of the

attorney in the file superior to that of the client.”). Thus, the Trustee’s analysis of purported value

to the estate is fundamentally flawed – the Former Clients have a presumptive right to their files

and Liddle & Robinson has an affirmative duty to convey the files to the Former Clients. Sage

Realty, 91 N.Y.2d at 34 (“upon termination of the attorney-client relationship, where no claim for

unpaid legal fees is outstanding,” a client is “presumptively accord[ed] . . . full access to the entire

attorney's file on a represented matter with narrow exceptions”).

       Against that backdrop, the Trustee’s request is problematic and inappropriately vague.

I.     The Trustee’s Motion Appears to Ignore the Clients’ Electronic Files

       It is unclear from the Trustee’s motion whether it is discussing Liddle & Robinson’s hard-

copy files, electronic files, or both. From the Trustee’s description of the burden of maintaining

the files, it appears he is solely discussing the hard-copy files which appear to be maintained by a

third-party vendor, presumably a storage company. The Former Clients – and presumably all

clients – should be provided with the option to obtain both the electronic files and the hard copy

files in the possession of Liddle & Robinson.




                                                   2
       The electronic files include emails related to the clients’ matters and draft and final

correspondence, pleadings, and other documents created during the representation. Those

electronic files should be conveyed to the clients upon request.

II.    The Trustee’s Motion Fails to Define “Costs”

       The Trustee’s Motion references that the clients who elect to obtain their files will be

responsible for the “costs associated with retrieval and mailing.” However, the Trustee never

defines what he intends to be covered by “costs” or the anticipated order of magnitude of the

purported “costs.”

       Certainly, if a storage vendor charges a nominal cost to obtain a file from somewhere in its

warehouse and bring the file to a place where it can be picked up, it makes sense to pass that

nominal charge on to the clients at cost. But this process cannot be used to extract an inappropriate

or large fee from clients who are assumed to be entitled to their files. “Costs” should not, for

example, include attorney time involved in corresponding with the clients or the vendors.

       Thus, Former Clients request that the Court make a specific inquiry of the Trustee

regarding the purported “costs” at issue and clearly delineate what costs are reasonable and

allowed. In addition, there should be no costs associated with clients receiving electronic files

which can be uploaded to an ftp or cloud site without any incurred expense.

III.   The Proposed Lien Procedures

       The Trustee’s proposed procedures include the following statement to the clients: “To the

extent monies are owed by you to L&R in connection with legal services, you will be required to

pay the outstanding fees, or if your claim involving such file is incomplete and fees are contingent

upon the completion of litigation, arbitration, or other resolution of the claim, provide the Trustee

with an acknowledgement of an attorneys’ lien in favor of the bankruptcy estate against such file(s)

and any monies recovered in connection with such legal matter.” In addition, unless the client pays


                                                 3
the “monies owed” or agrees to the lien within one week, the Trustee intends to destroy the files

as if the client never requested the file.

        This aspect of the proposed order is problematic because the Former Clients may not agree

with the amount that Liddle & Robinson claims is owed or the amount of an asserted lien. The

Trustee’s proposed procedures give the Trustee unilateral power and leverage to force clients to

abandon their positions or risk losing their files. That is not appropriate.

        The Former Clients request that the proposed procedures be amended to require that the

clients with contingent fee arrangements accept service of a lien, if requested, but that the clients

reserve all rights to challenge the amount of the lien, if any, before this Court or another court of

competent jurisdiction at a later date – presumably when a recovery occurs. In addition, should a

dispute arise regarding monies owed immediately, that dispute should be raised with the Court

and the relevant client files should not be disposed of until an appropriate amount of time after

resolution by the Court.

                                             CONCLUSION

        For the foregoing reasons, the Former Clients object and request that the Court order a

procedure for client files that: (1) includes offering to return both electronic and hardcopy files,

(2) clearly defines and controls the costs charged to clients for doing so, and (3) alters any lien or

payment-demand procedures to permit the clients to challenge liens or bills at a later date but still

maintain their files.




                                                  4
Dated: New York, New York
       July 23, 2020
                                RASCO KLOCK PEREZ & NIETO, LLC


                                ___________________________
                                        James W. Halter
                                555 Fifth Avenue, 17th Floor
                                New York, New York 10017
                                Tel: (646) 970-4770
                                Fax: (305) 718-0639
                                Attorneys for former Liddle & Robinson
                                clients Thomas Devane, Craig Franklin,
                                Charles Lawrence, Dexsi Rotger, and
                                Renata Santos,

                                James W. Halter
                                LAW OFFICE OF JAMES HALTER, P.C.
                                450 Lexington Avenue, #101
                                New York, New York 10163-0101
                                (646) 329-2739
                                Attorneys for former Liddle & Robinson
                                client Melissa Parvis




                            5
